on & Ww bh

oOo CO SD

10
im
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION — SANTA ANA

Case No. SACV 19-00138 AG (DFMx)
UNITED STATES
JUDGMENT
Plaintiff,
V.
$62,545.00 USD IN CURRENCY
Defendant.

 

 

The Court enters Judgment against $62,545.00 in U.S. currency, the Defendant, and in

favor of Plaintiff United States. Plaintiff is awarded the $62,545.00.

Dated September 24, 2019

 

. Andrew J. Guilford
nifed States District Judge

 

 

JUDGMENT

 
